Citation Nr: 0008587	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  92-52 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
tinea versicolor.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W. M.


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for tinea 
versicolor and assigned a noncompensable rating from February 
23, 1989.  In rating decision of September 1996, the RO 
granted a 10 percent evaluation for tinea versicolor, 
effective from February 23, 1989.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.

2.  The veteran has periodic episodes of tinea versicolor 
with itching; neither exudation, constant itching, extensive 
lesions, ulceration, disfigurement nor nervous manifestations 
of the tinea versicolor are not shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for tinea 
versicolor have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 
7806, 7813 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  
Further, the Board is satisfied that all relevant facts have 
been properly developed and that no further assistance to the 
veteran is required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
veteran's skin disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).  
Additionally, the Board observes that in a claim involving 
disagreement with the initial rating assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).

The RO rated the veteran's skin disability as dermatophytosis 
under Diagnostic Code 7813.  Under that code, the skin 
disability is to be rated as scars, disfigurement, etc., on 
the extent of constitutional symptoms and physical 
impairment.  

A noncompensable rating is assigned for disfiguring scars of 
the head, face or neck, which are slight.  A 10 percent 
rating is assigned for scars of the head, face or neck, which 
are moderately disfiguring.  38 C.F.R. § 4.118, Diagnostic 
Code 7800. 

Under Diagnostic Code 7806, which provides ratings for 
eczema, a 10 percent rating is warranted for exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is warranted for 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating is appropriate for 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptional repugnance.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Service connection for tinea versicolor was granted in an 
August 1989 rating decision, evaluated as noncompensably 
disabling from February 23, 1989.  The veteran appealed the 
evaluation.  In October 1992 and in November 1995, the Board 
remanded the issue for further development.  In a rating 
decision dated in September 1996, the veteran was granted a 
10 percent evaluation also effective from February 23, 1989.  
In March 1997, the Board remanded the issue for further 
development and mistakenly noted that the tinea versicolor 
was still evaluated as noncompensable.  In addition, the 
Supplemental Statement of the Case dated in December 1999 
erroneously noted that the tinea versicolor was currently 
evaluated as noncompensably disabling.  There is no 
indication in the evidence of record that the 10 percent 
evaluation for tinea versicolor was found to be in error or 
has since been reduced.

The evidence contains VA and private treatment records which 
show that the veteran has had a periodic skin disorder on the 
chest, back, abdomen, upper arms, and neck.  During a VA 
hospitalization in February 1989, examination of the skin 
revealed an extensive, chronic low grade fungus appearing 
dermatitis all over the veteran's chest, lower neck and in 
large areas of his back.  No neurodermatitis was seen.  The 
diagnosis was chronic low grade pruritic dermatitis of the 
trunk, etiology to be determined.  

A VA outpatient treatment record dated in May 1989 shows a 
history of scaly hyperpigmented macular rash on the upper 
arms, chest and upper body which was very itchy.  The 
diagnosis was tinea versicolor and the veteran was prescribed 
medications.

A VA examination in June 1989 showed that the veteran had 
some areas of the skin of the upper and mid-back plus the 
anterior chest that looked like tinea versicolor.  The 
veteran reported that the skin rash over the anterior chest, 
back and abdomen, began in 1967 when he was in the service.  
He further reported that it would clear up temporarily and 
then come back.  He stated that the rash itched and he was 
taking some medication for it.  The diagnosis was tinea 
versicolor.

A VA outpatient treatment record dated in September 1989 
shows that the veteran had a rash on his stomach and chest.  
The diagnosis was tinea versicolor and he was prescribed a 
cream.  Another record dated in January 1990 notes that the 
rash appeared to be healed and was quiescent at that time.

A VA hospitalization record for the period from April 30 to 
May 7, 1990, shows that the veteran had minimal dermatitis on 
the trunk, which was probably a low grade fungal infection.  
The diagnosis was history of chronic low grade fungal 
infection of the skin of the trunk.

A VA outpatient treatment record dated later in May 1990 
shows that the veteran had more than a 20 year history of a 
rash on his shoulders.  He reported that it itched.  The 
examination showed hypopigmented, scaly macular rash on the 
upper back and shoulders.  The diagnosis was tinea versicolor 
and he was prescribed medications.

At a personal hearing before a hearing officer at the RO in 
September 1990, the veteran testified that he had a rash all 
over his body and that it itched all the time.  He stated 
that everyday he found bumps on his skin and that heat made 
it worse.  He testified that he had been given creams and 
pills for the rash.  According to the veteran, his skin 
sometimes cleared up but he would still have the itching.

A VA outpatient treatment record dated in February 1991 notes 
that the veteran had an itchy, hypopigmented, scaly, macular 
rash on the upper back and chest.  The diagnosis was tinea 
versicolor and medications were prescribed.  Another record 
dated in May 1992 shows that the veteran had hypo and 
hyperpigmented scaly macular rash on the upper back, chest 
and neck.  The diagnosis was tinea versicolor and he was 
given medication.

A VA dermatology examination in February 1993 showed that the 
veteran reported having more trouble with the rash in the 
summer than in the winter.  The examination revealed that the 
veteran had mild tinea versicolor scattered over his back.  
The chest was clear.  Nothing was seen on his upper arms.  He 
also had some dry skin on the buttocks and thighs which was 
not tinea versicolor. 

At the VA dermatology examination in March 1996, the veteran 
reported an itchy rash involving the upper chest, neck and 
arms ever since going into the service in 1967.  He had used 
creams on the skin without improvement and had received 
temporary relief from itching with Benadryl.  He felt that 
the itching was much worse in hot or humid conditions.  It 
was noted that the skin eruptions did not prevent the veteran 
from carrying on his day to day activities.  The examination 
revealed somewhat hyperpigmented macules with scale on the 
anterior and lateral neck, as well as on the upper back and 
shoulders.  KOH was positive for grape-like clusters of 
spores and glassy hyphae.  The diagnosis was tinea 
versicolor.

At another VA dermatology examination in September 1997, the 
veteran reported that since the onset of the skin eruptions 
in 1967, he had experienced recurrences which were 
exacerbated by and much worse in the summer.  According to 
the veteran, the skin disorder improves in the winter months 
but never goes away completely.  The veteran also reported 
that his physician had prescribed topical Nizoral shampoo in 
July 1997, and since that time he had experienced much 
improvement.  However, he still related that he experienced 
short episodes of five to six minutes of itching for no 
reason.  The veteran complained of itching, burning after 
bathing in hot water, itching and burning following sun 
exposure, "ashy" scaling, and aggravation of the condition 
in hot weather and with perspiring.  On examination, there 
were mild residual, scattered, non-scaly slightly 
hyperpigmented patches involving the chest, neck, back, and 
shoulders.  There was no exfoliation, no exudation, no 
desquamation and, at the time of the examination, the veteran 
denied itching.  There was no evidence of any active 
dermatosis presumably because he had been using the topical 
Nizoral shampoo.  The diagnoses were tinea versicolor and 
post-inflammatory hyperpigmentation.  The examiner prescribed 
additional medication and gave him special soap and lotion.

The private and VA records pertaining to treatment and 
examination of the veteran since 1989 show that he has been 
treated on a number of occasions for skin problems, variously 
diagnosed as chronic low grade pruritic dermatitis, 
dermatophytosis, and most often as tinea versicolor.  No 
ulceration, exudation, or nervous manifestations of the skin 
disorder were noted in any of the medical records pertaining 
to the severity of the veteran's skin disability.  Most 
recently, the VA examination in September 1997 revealed tinea 
versicolor on the chest, neck, back and shoulders.  Again, no 
ulceration, exudation, or nervous manifestations of the tinea 
versicolor were noted.  Moreover, the pertinent medical 
evidence does not show constant itching, extensive lesions 
associated with tinea versicolor, or that the skin disability 
is productive of disfigurement.

Therefore, the Board must conclude that the skin disability 
more nearly approximates the criteria for the currently 
assigned 10 percent evaluation than those for a higher 
evaluation.






ORDER

A rating in excess of 10 percent for tinea versicolor is 
denied.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


